 



Exhibit 10.2

STOCK OPTION AGREEMENT

(2005 Incentive Stock Option Plan)

     This STOCK OPTION AGREEMENT (the “AGREEMENT”) is made to be effective as of
                    , 200___(the “GRANT DATE”), by and between Park National
Corporation, an Ohio corporation (the “COMPANY”), and
                                         (the “OPTIONEE”).

WITNESSETH:

     WHEREAS, the Board of Directors of the COMPANY has adopted, and the
shareholders of the COMPANY have approved, the Park National Corporation 2005
Incentive Stock Option Plan (the “PLAN”); and

     WHEREAS, pursuant to the provisions of the PLAN, the Compensation Committee
(the “COMMITTEE”) of the Board of Directors of the COMPANY administers the PLAN;
and

     WHEREAS, the COMMITTEE has determined that an option to purchase common
shares, without par value (the “COMMON SHARES”), of the COMPANY should be
granted to the OPTIONEE upon the terms and conditions set forth in this
AGREEMENT;

     NOW, THEREFORE, in consideration of the premises, the parties hereto make
the following agreement, intending to be legally bound thereby:

     1. Grant of OPTION. The COMPANY hereby grants to the OPTIONEE an option
(the “OPTION”) to purchase                           COMMON SHARES of the
COMPANY, subject to adjustment as provided in Section 3 of this AGREEMENT. The
OPTION is intended to qualify as an incentive stock option under Section 422 of
the Internal Revenue Code of 1986, as amended (the “CODE”).

     2. Terms and Conditions of the OPTION.

          (A) EXERCISE PRICE. The purchase price (the “EXERCISE PRICE”) to be
paid by the OPTIONEE to the COMPANY upon the exercise of the OPTION shall be
$                     per COMMON SHARE, which is the closing price of the COMMON
SHARES of the COMPANY as reported on the American Stock Exchange on the GRANT
DATE, subject to adjustment as provided in Section 3 of this AGREEMENT. The
OPTION may not be “repriced” (as defined under the rules of the American Stock
Exchange) without the prior approval of the COMPANY’s shareholders.

          (B) Exercise of the OPTION. Except as otherwise provided in this
AGREEMENT, the OPTION may be exercised as follows:



  (i)   at any time after the GRANT DATE, as to                           of the
COMMON SHARES subject to the OPTION (subject to adjustment as provided in

 



--------------------------------------------------------------------------------



 



      Section 3 of this AGREEMENT), provided that the OPTIONEE is employed by
the COMPANY or a subsidiary of the COMPANY on the date of exercise;     (ii)  
at any time after the first anniversary of the GRANT DATE, as to an additional
                          of the COMMON SHARES subject to the OPTION (subject to
adjustment as provided in Section 3 of this AGREEMENT), provided that the
OPTIONEE is employed by the COMPANY or a subsidiary of the COMPANY on the date
of exercise;     (iii)   at any time after the second anniversary of the GRANT
DATE, as to an additional                           of the COMMON SHARES subject
to the OPTION (subject to adjustment as provided in Section 3 of this
AGREEMENT), provided that the OPTIONEE is employed by the COMPANY or a
subsidiary of the COMPANY on the date of exercise; and     (iv)   at any time
after the third anniversary of the GRANT DATE, as to an additional
                          of the COMMON SHARES subject to the OPTION (subject to
adjustment as provided in Section 3 of this AGREEMENT), provided that the
OPTIONEE is employed by the COMPANY or a subsidiary of the COMPANY on the date
of exercise.

Any exercise of the OPTION may be made in whole or in part; however, no single
purchase of COMMON SHARES upon exercise of the OPTION shall be for less than the
lesser of (i) 200 COMMON SHARES or (ii) the full number of COMMON SHARES for
which the OPTION is then exercisable.

     Subject to the other provisions of this AGREEMENT, if the OPTION becomes
vested and exercisable as to certain COMMON SHARES, it shall remain exercisable
as to those COMMON SHARES until the date of expiration of the OPTION term.

     The grant of the OPTION shall not confer upon the OPTIONEE any right to
continue in the employment of the COMPANY or any subsidiary of the COMPANY nor
limit or qualify in any way the right of the COMPANY or any subsidiary of the
COMPANY to modify the terms of or terminate the employment of the OPTIONEE at
any time in accordance with applicable law and the governing corporate documents
of the OPTIONEE’s employer.

          (C) OPTION Term. The OPTION shall in no event be exercisable after the
fifth anniversary of the day immediately preceding the GRANT DATE.

          (D) Method of Exercise. The OPTION may be exercised by the OPTIONEE
(or in the event of the OPTIONEE’s death, the OPTIONEE’s beneficiary as
determined pursuant to the provisions of the PLAN) giving written notice of
exercise to the COMMITTEE, in care of the Secretary of the COMPANY, stating the
number of COMMON SHARES in respect of which the OPTION is being exercised.
Payment for all such COMMON SHARES shall be made to the COMPANY at the time the
OPTION is exercised in United States dollars in cash (including

-2-



--------------------------------------------------------------------------------



 



check, bank draft or money order payable to the order of the COMPANY). After
payment in full for the COMMON SHARES purchased under the OPTION has been made,
the COMPANY shall take all such actions as are necessary to deliver an
appropriate share certificate evidencing the COMMON SHARES purchased upon the
exercise of the OPTION as promptly thereafter as is reasonably practicable.

     3. Adjustments and Changes in the COMMON SHARES.

          (A) If, during the term of the OPTION, there shall be a dividend or
split in respect of the COMMON SHARES, recapitalization (including, without
limitation, the payment of an extraordinary dividend), merger, consolidation,
combination, spin-off, distribution of assets to shareholders, exchange of
shares, or other similar corporate change affecting the COMMON SHARES, the
number of COMMON SHARES subject to the OPTION and the EXERCISE PRICE of the
OPTION shall be appropriately adjusted to reflect such event. Fractional COMMON
SHARES resulting from any adjustment in the OPTION pursuant to this Section 3
shall be rounded down to the nearest whole number of COMMON SHARES.

          (B) Any and all adjustments in connection with the OPTION made
pursuant to this Section 3 shall comply in all respects with Section 422 of the
CODE, and the regulations promulgated thereunder.

          (C) Notice of any adjustment made pursuant to this Section 3 shall be
given by the COMPANY to the OPTIONEE.

     4. Acceleration of the Vesting of the OPTION upon a Change in Control. Upon
the occurrence of a “Change in Control” (as such term is defined in the PLAN),
the unexercised portion of the OPTION (whether or not such portion is then
exercisable by its terms) shall become immediately vested and exercisable in
full.

     5. Non-Transferability of the OPTION. The OPTION may not be transferred,
pledged, assigned, alienated, hypothecated or otherwise disposed of, except by
will or by the laws of descent and distribution. The OPTION shall be
exercisable, during the OPTIONEE’s lifetime, only by the OPTIONEE, the
OPTIONEE’s guardian or the OPTIONEE’S legal representative. In the event of the
death of the OPTIONEE, the person or persons entitled to exercise the
unexercised portion of the OPTION will be determined in accordance with the
provisions of the PLAN.

     6. Exercise After Termination of Employment.

          (A) If the OPTIONEE’s employment with the COMPANY and each of its
subsidiaries terminates for any reason other than the death, Disability or
Normal Retirement of the OPTIONEE, the OPTION shall be forfeited effective
immediately upon such termination of employment. If the termination of
employment was due to the Normal Retirement of the OPTIONEE, the unexercised
portion of the OPTION may be exercised in full (whether or not the OPTION is
then fully exercisable) and the right of the OPTIONEE to exercise the OPTION
shall

-3-



--------------------------------------------------------------------------------



 



terminate upon the earlier to occur of the expiration of the term of the OPTION
or three months after the date of termination of employment. If the termination
of employment was due to the death of the OPTIONEE and the OPTIONEE was an
employee of the COMPANY or any subsidiary of the COMPANY at the time of the
OPTIONEE’s death, the unexercised portion of the OPTION may be exercised in full
(whether or not the OPTION is then fully exercisable) and the right of the
OPTIONEE’s beneficiary to exercise the OPTION shall terminate upon the earlier
to occur of the expiration of the term of the OPTION or 12 months after the date
of death. If the termination of employment was due to the Disability of the
OPTIONEE, the unexercised portion of the OPTION may be exercised in full
(whether or not the OPTION is then fully exercisable) and the right of the
OPTIONEE to exercise the OPTION shall terminate upon the earlier to occur of the
expiration of the term of the OPTION or 12 months after the date of termination
of employment. For purposes of this AGREEMENT, the date of termination of
employment shall be the last day of employment.

          (B) For purposes of this AGREEMENT, “Disability” shall mean a
disability within the meaning of Subsection 22(e) (3) of the CODE and “Normal
Retirement” shall mean separation from employment with the COMPANY and each of
its subsidiaries on or after the date the OPTIONEE has attained age 62.

     7. Limits on Exercisability of the OPTION; Forfeiture of Exercised Portion
of the OPTION. The OPTIONEE will forfeit the unexercised portion of the OPTION,
as well as all COMMON SHARES acquired through the exercise of the OPTION on the
date of termination of employment with the COMPANY and each of its subsidiaries
or within six months before and five years after such termination of employment,
if the OPTIONEE:

          (A) Without the COMMITTEE’s written consent, which may be withheld for
any reason or for no reason, renders services to, becomes the owner of, or
serves (or agrees to serve) as an officer, director, consultant or employee of
or partner or member in a business that competes with any portion of the
business of the COMPANY or any subsidiary of the COMPANY with which the OPTIONEE
has been involved at any time within five years before the OPTIONEE’s
termination of employment with the COMPANY and each of its subsidiaries;

          (B) Refuses or fails to consult with, supply information to or
otherwise cooperate with the COMPANY or any subsidiary of the COMPANY after
being requested to do so;

          (C) Deliberately engages in any action that the COMMITTEE concludes
has caused substantial harm to the interests of the COMPANY or any subsidiary of
the COMPANY;

          (D) Without the COMMITTEE’s written consent, which may be withheld for
any reason or for no reason, solicits or in any manner attempts to influence or
induce any employee of the COMPANY or any of its subsidiaries to terminate such
employee’s employment, or uses or discloses any information obtained while the
OPTIONEE was employed by the COMPANY or any of its subsidiaries concerning the
names and addresses of employees;

-4-



--------------------------------------------------------------------------------



 



          (E) Without the COMMITTEE’s written consent, which may be withheld for
any reason or for no reason, discloses any confidential or proprietary
information relating to the business affairs of the COMPANY or any of its
subsidiaries;

          (F) Fails to return all property (other than personal property)
produced by, received by or otherwise submitted to the OPTIONEE in the course of
the OPTIONEE’s employment with the COMPANY or any of its subsidiaries; or

          (G) Engages in conduct the COMMITTEE reasonably concludes would have
given rise to termination of the OPTIONEE for cause (as defined in the PLAN) if
it had been discovered before the OPTIONEE terminated the OPTIONEE’s employment
with the COMPANY or any of its subsidiaries.

     8. Restrictions on Resale or Other Disposition of COMMON SHARES Acquired
Upon Exercise of the OPTION.

          (A) The OPTIONEE hereby acknowledges and agrees that none of the
COMMON SHARES acquired upon exercise of the OPTION may be sold, transferred,
pledged, assigned, alienated, hypothecated or otherwise disposed of by the
OPTIONEE to any person other than the COMPANY or a subsidiary of the COMPANY for
a period of five years after the date of exercise; provided, however, that this
restriction shall not apply in the event of the exercise of the OPTION following
the death, Disability or Normal Retirement (as those terms are defined in
Section 6 of this AGREEMENT) of the OPTIONEE. In addition, if following the
exercise of the OPTION, the OPTIONEE subsequently leaves the employment of the
COMPANY and each of its subsidiaries by reason of death, Disability or Normal
Retirement, the restrictions of this Section 8 will immediately cease to apply.
If following the exercise of the OPTION, the OPTIONEE leaves the employment of
the COMPANY and each of its subsidiaries for any reason other than death,
Disability or Normal Retirement, and the OPTIONEE desires to sell or otherwise
dispose of the COMMON SHARES acquired upon exercise of the OPTION prior to the
termination of the five-year restriction period, the OPTIONEE shall submit a
written request to the COMPANY to purchase such COMMON SHARES at a purchase
price per COMMON SHARE equal to the lesser of the EXERCISE PRICE or the closing
price for the COMPANY’s COMMON SHARES as reported on the American Stock Exchange
on the date the OPTIONEE’s employment with the COMPANY and each of its
subsidiaries terminated.

          (B) The OPTIONEE acknowledges and agrees that the COMPANY shall cause
each share certificate evidencing the COMMON SHARES acquired upon exercise of
the OPTION to bear an appropriate legend reflecting the terms of this Section 8,
which legend may be in the following or any other appropriate form:

     “Restrictions on the right to transfer the common shares evidenced by this
certificate (the “Common Shares”) are set forth in a written Stock Option
Agreement, dated                                    , to which Park National
Corporation (the “Corporation”) and
                                                             [name of the
OPTIONEE] are parties. The Corporation will mail to the record holder of the

-5-



--------------------------------------------------------------------------------



 



Common Shares a copy of said Stock Option Agreement, without charge, within five
days after receipt of a written request therefor.”

     9. Rights of the OPTIONEE as a Shareholder. The OPTIONEE shall have no
rights as a shareholder of the COMPANY with respect to any COMMON SHARES of the
COMPANY covered by the OPTION until the date of issuance of a certificate to the
OPTIONEE evidencing such COMMON SHARES.

     10. PLAN as Controlling. All terms and conditions of the PLAN applicable to
the OPTION which are not set forth in this AGREEMENT shall be deemed
incorporated herein by reference. In the event that any term or condition of
this AGREEMENT is inconsistent with the terms and conditions of the PLAN, the
PLAN shall be deemed controlling.

     11. Governing Law. To the extent not preempted by federal law, this
AGREEMENT shall be governed by and construed in accordance with the laws of the
State of Ohio.

     12. Rights and Remedies Cumulative. All rights and remedies of the COMPANY
and of the OPTIONEE enumerated in this AGREEMENT shall be cumulative and, except
as expressly provided otherwise in this AGREEMENT, none shall exclude any other
rights or remedies allowed by law or in equity, and each of said rights or
remedies may be exercised and enforced concurrently.

     13. Captions. The captions contained in this AGREEMENT are included only
for convenience of reference and do not define, limit, explain or modify this
AGREEMENT or its interpretation, construction or meaning and are in no way to be
construed as a part of this AGREEMENT.

     14. Severability. If any provision of this AGREEMENT or the application of
any provision hereof to any person or any circumstance shall be determined to be
invalid or unenforceable, then such determination shall not affect any other
provision of this AGREEMENT or the application of said provision to any other
person or circumstance, all of which other provisions shall remain in full force
and effect, and it is the intention of each party to this AGREEMENT that if any
provision of this AGREEMENT is susceptible of two or more constructions, one of
which would render the provision enforceable and the other or others of which
would render the provision unenforceable, then the provision shall have the
meaning which renders it enforceable.

     15. Number and Gender. When used in this AGREEMENT, the number and gender
of each pronoun shall be construed to be such number and gender as the context,
circumstances or its antecedent may require.

     16. Entire Agreement. This AGREEMENT, including the PLAN incorporated
herein by reference, constitutes the entire agreement between the COMPANY and
the OPTIONEE in respect of the subject matter of this AGREEMENT, and this
AGREEMENT supersedes all prior and contemporaneous agreements between the
parties hereto in connection with the subject

-6-



--------------------------------------------------------------------------------



 



matter of this AGREEMENT. No officer, employee or other servant or agent of the
COMPANY, and no servant or agent of the OPTIONEE, is authorized to make any
representation, warranty or other promise not contained in this AGREEMENT. No
change, termination or attempted waiver of any of the provisions of this
AGREEMENT shall be binding upon either party hereto unless contained in a
writing signed by the party to be charged.

     17. Successors and Assigns of the COMPANY. This AGREEMENT shall inure to
the benefit of and be binding upon the successors and assigns (including
successive, as well as immediate, successors and assigns) of the COMPANY.

     IN WITNESS WHEREOF, the COMPANY has caused this AGREEMENT to be executed by
its duly authorized officer, and the OPTIONEE has executed this AGREEMENT, in
each case effective as of the GRANT DATE.

                      COMPANY:    
 
                    PARK NATIONAL CORPORATION    
 
               

  By:      
 
                    Printed Name:        
 
                    Title:      
 
                    OPTIONEE:    
 
                    Printed Name of OPTIONEE    
 
                    Signature of OPTIONEE    
 
                    Street Address    
 
                   
          City                         State               Zip Code    
 
                    Telephone Number    
 
                    Social Security Number    

-7-